HARRIS, Judge.
Appellant was convicted of knowingly and unlawfully exhibiting an obscene motion picture film entitled “Pleasure Cruise,” which portrayed, in color and sound, males and females engaged in “actual sexual intercourse, fellatio, cunnilingus, masturbation, and homosexual acts,” in violation of Ordinance No. 67-2, Section 3 of the City of Birmingham. A jury in fixing his punishment assessed a fine of $300.00, to which the Court added a term of hard labor for 180 days.
We have today affirmed the conviction of appellant for violating the same ordinance *535in exhibiting an obscene motion picture film entitled “Referral Service,” which case is styled “Michael Robinson v. City of Birmingham, 6 Div. 363 [Ala.Cr.App., 353 So.2d 528].”
The 6 Div. 363 case was written by Judge Leigh M. Clark, Supernumerary Circuit Judge. If we change the division number, the name of the obscene film, and the punishment meted out to appellant, the issues raised in the present case are identical to those raised and resolved by Judge Clark in 6 Div. 363, Ala.Cr.App., 353 So.2d 528.
We are in complete agreement that the opinion written by Judge Clark in his usual excellent, eloquent, and scholarly manner should be, and hereby is, adopted as the law of the present case. Judge Clark’s resourcefulness and style of writing are the despair of emulation, and to attempt to add anything to his opinion would be fruitless and futile. His opinion is classic, exhausting the gifts of rhetoric, and enriches the literature of the law as well as its substance, This case is affirmed on authority of the case written by Judge Clark.
AFFIRMED.
Certiorari denied, Ala., 353 So.2d 535.
All the Judges concur.